Citation Nr: 1312067	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  05-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for coronary artery disease (CAD). 

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for arthritis of the right (major) shoulder. 

5.  Entitlement to service connection for left knee pain. 

6.  Entitlement to service connection for plantar bone spurs of the left foot. 

7.  Entitlement to service connection for arthritis of the right (major) thumb. 

8.  Entitlement to service connection for chronic pain of the little finger, right (major) hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to October 1970, and served in the Army Reserves from March 1975 to April 1995, with periods of verified and unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Bay Pines, Florida.  During the pendency of the appeal, the claims file was transferred to the RO in Montgomery, Alabama.  The Board Remanded the appeal in September 2008, June 2010, and May 2012.  

In June 2008, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although the issue on appeal has been previously remanded, the Board finds that further development is required for an adequate determination.  The Board concurs with the August 2012 RO/AMC determination that further efforts to obtain additional service treatment records would be futile.  In such cases, there is a heightened duty to assist veterans in developing the evidence that might support a claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2012).  Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 2013).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

The Veteran testified that he developed hypertension during summer camp one year.  Then, after he had been on medications for hypertension for some time, about 12 or 13 years, he found out during another summer camp that he had a heart blockage, and needed surgery.  The Veteran's blood pressure was noted on examinations for reserve induction (February 1975) and retention (June 1979, November 1983, June 1987).  During ACDUTRA in June 1988, the Veteran's blood pressure was 140/104, varying to 150/104.  The treatment note states that the Veteran began his period of duty "as of today."  The Veteran reported that he was not feeling well on arrival to Fort Huachuca, Arizona, the day before.  The Veteran reported that his family physician had told him in January that his blood pressure was a little high.  Private clinical records dated in 1987 and 1988 are not associated with the claims file.  Records thereafter reflect that the Veteran had difficulty maintaining control of his blood pressure.  

In July 1993, the Veteran's blood pressure during ACDUTRA was 170/100.  His physical profile was limited, with the instruction that the Veteran was not to run for physical training until he had "blood pressure workup."  In August 1993 and in November 1993, the Veteran's private physician directed that the Veteran be excused from physical training until his blood pressure was under better control.  The Veteran's private physician noted in June 1994 that the Veteran had a "dizzy spell" on Saturday, June 4, 1994, and that the Veteran should be excused from heavy lifting and should have no sun exposure.  

The records do not establish whether the Veteran was performing ACDUTRA or INACDUTRA on June 4, 1994.  Treatment records have not been obtained from the private physician whose 1993 and 1994 statements were submitted to the Veteran's reserve unit.  Medical opinion addressing the Veteran's contention that hypertension was aggravated by performance of ACDUTRA or INACDUTRA must be obtained.  

The Veteran also contends that coronary artery disease (CAD) was incurred or aggravated during ACDUTRA or INACDUTRA or as a result of hypertension.  After development of private and VA clinical records related to CAD, medical opinion should be obtained.  

The Veteran testified that he developed hemorrhoids as a result of the heavy lifting and other duties of reserve service.  The Veteran's service treatment records reflect that he reported hemorrhoids, by history, not currently disabling (NCD), at the time of induction examination in April 1969.  However, the report of 1969 physical examination includes no notation that hemorrhoids were present.  No notation regarding hemorrhoids is included in the October 1970 separation examination.  

At the time of 1975 examination for reserve enlistment, the Veteran did not report hemorrhoids, and no notation that hemorrhoids were present appears in the report of physical examination.  The report of 1979 examination for reserve purposes reflects that the Veteran reported "hemorrhoidectomy 1970, intermittent symptomatology, Rx (medication) as necessary (PRN)."  The reports of periodic examinations in November 1983 and thereafter reflect that internal and external hemorrhoids were present.  Medical opinion is required to address the Veteran's contention that heavy lifting in reserve service caused hemorrhoids, after development of evidence as to the Veteran's civilian activities and employment during the relevant period.  

At his June 2008 hearing before the Board, the Veteran testified that he injured his right shoulder, left knee, left foot, right thumb, and right little finger when he fell out of tree.  He also testified that his duties as a "wireman," including stringing wire and spooling and unspooling wire, caused arthritis of his right thumb and right little finger.  Performance evaluation reports dated in 1978 to 1981 reflect that the Veteran's duties were to operate and install radio teletypewriter and radio relay equipment.  By 1981, the Veteran's duties were to supervise installation, operation, and maintenance of field wire communication systems.  Performance evaluations from 1982 through 1991 reflect that the Veteran's duties were to supervise, install, operate, and perform maintenance checks on basic wire, telephone, switchboard, and frequency-modulated (FM) radio communications equipment.  In 1991, the Veteran's military occupational specialty was changed to food service specialist, and his duties through 1995 were as a cook.  Medical opinion is necessary to address the Veteran's contention that his duties in reserve service caused or aggravated arthritis of the right thumb and little finger.

Periodic examination in November 1983 shows that the Veteran reported an "ache" in the shoulders.  Service treatment records establish that the Veteran sustained an injury in June 1984 to the left ankle when he twisted the left ankle "coming down stairs."  At his June 1987 retention examination, the Veteran reported right shoulder pain.  During June 1987 ACDUTRA, the Veteran was treated for pain and edema in the right index finger and right wrist pain.  The provider determined that there was a traumatic injury to the right hand, with swelling and limited motion of the first digit (thumb) and a bruise on the right index finger.  On periodic examination conducted in September 1989, the Veteran reported that he had swollen and painful joints in "both thumbs" for some time.  There is no notation that the Veteran sought evaluation following an injury during reserve service after 1989.  

Medical opinion is required to address the Veteran's contention that his duties in service affected his right hand, after development of evidence regarding the Veteran's civilian employment and activities.  It appears from the record that the Veteran worked as an optician for many years, was employed by the Postal Service for a period of time, had his own business for some period of time, and held employment as a waiter and in a clothing store at times.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he was performing ACDUTRA or INACDUTRA on June 4, 1994.  If he states he was performing reserve duties on that day, request records of paid service in 1994 from the Defense Finance and Accounting Service (DFAS). 

Ask the Veteran whether he was required to perform reserve physical training in August 1993 or November 1993.  If so, request records of paid service in 1993 from the Defense Finance and Accounting Service (DFAS).

3.  Afford the Veteran an opportunity to submit or identify private records of his treatment of hypertension, beginning with private records dated from 1975 to the present, including the records of JAW, MD, who provided a June 1994 statement; records from any non-VA facility at which cardiac procedures (such as cardiac catheterization) or cardiac surgery were performed, or where the Veteran was treated for CAD.  Request identified records, with appropriate authorization.

4.  Afford the Veteran an opportunity to submit or identify private records of his treatment for hemorrhoids, arthritis of the right shoulder, a left knee disorder, bone spur, left foot, arthritis of the right thumb, and little finger, right hand.  Request identified records, with appropriate authorization.

5.  Ask the Veteran to clarify whether he had surgical treatment of hemorrhoids in 1970.  If so, he should be asked to submit the records of that treatment or to identify the facility or provider and the approximate dates of treatment with appropriate authorization for VA assistance to obtain the records.

6.  Afford the Veteran an opportunity to identify any alternative records, such as education records, employment clinical records, statements of other lay individuals, or other records which might link a claimed disorder to his active service or to ACDUTRA or INACDUTRA. Obtain any identified records, with the Veteran's consent.

7.  The Veteran should be asked to identify his civilian post-service employment, from 1970 to 1995, including full-time and part-time employment, describe any self-employment, and to describe his hobbies and recreational pursuits.  

8.  The Veteran should be asked whether he receives or has applied for disability benefits from the Social Security Administration (SSA) or any other benefits system.  If any disability benefits applications are identified, the application and clinical records supporting the application should be requested.  

9.  Obtain all available VA treatment records from 1975 to the present, including outpatient records and inpatient records.  

10.  After all development directed above has been conducted, additional development should be conducted as required based on evidence obtained during the course of this Remand.  

11.  Obtain medical opinions based upon a review of the Veteran's records as necessary to determine the etiology and onset of hypertension and coronary artery disease (CAD).  Schedule VA examinations if necessary to obtain the requested opinions.  The claims file must be provided to the reviewer/examiner and the report must reference the review of service treatment records, including relevant portions of reserve induction and retention examinations, June 1988, July 1993, August 1993, and November 1993 treatment records, and all relevant post-service records.  

The examiner should be advised of dates of verified ACDUTRA and INACDUTRA in 1993 and/or 1994, as relevant to the Veteran's contentions after clarification is obtained as directed above. 

The examiner must address the following:

A.  Hypertension
	(i)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension was incurred in, or results from, or was aggravated during the Veteran's period of active service (1969 to 1970)?
	(ii)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension was incurred or aggravated while the Veteran was performing ACDUTRA or INACDUTRA, or is etiologically related to actual performance of such duties?  
	If the examiner concludes that it is less than 50 percent likely that the Veteran's current hypertension is etiologically related to and was not permanently aggravated by ACDUTRA or INACDUTRA, the examiner should explain that opinion, and reference ACDUTRA and INACDUTRA clinical records, especially the June 1988, July 1993 records, and relevant 1994 records.  

B.  Coronary Artery Disease (CAD)  
	(i).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current CAD was incurred in, or results from, or was aggravated during the Veteran's period of active service (1969 to 1970)?
	(ii).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current CAD was incurred or aggravated while the Veteran was performing ACDUTRA or INACDUTRA, or is etiologically related to actual performance of such duties?  
	(iii).  If the examiner concludes that hypertension is linked to the Veteran's service, provide an opinion as to whether CAD is secondary to hypertension.  

Discuss the Veteran's lay statements regarding the relationship between his ACDUTRA and INACDUTRA and his hypertension and CAD.  Provide a rationale for each opinion.  If an opinion cannot be provided without resort to mere speculation, the reviewer/ examiner must so state and must provide a rationale for such conclusion.  

12.  Afford the Veteran VA examination or review of the records to determine the etiology and onset of hemorrhoids.  The report must reflect review of this Remand, including the text of this Remand describing the background of this case, and the service treatment records from the Veteran's active duty and reserve examinations and treatment records from 1975 to 1995, including April 1969, October 1970, June 1979, and November 1983 records.  The report should reflect review of private clinical records and VA clinical records obtained on Remand.  The examiner/reviewer should be provided with any report of occupational and recreational history from 1970 to 1995.

	If the Veteran contends that he underwent hemorrhoidectomy in 1970, is it possible to determine from a current examination whether the Veteran has undergone a hemorrhoidectomy?  If so, please conduct appropriate examination and provide an opinion, based on examination and based on review of the record as a whole, as to whether it is at least as likely as not that the Veteran underwent a hemorrhoidectomy in 1970.  

	Is it at least as likely as not (50 percent likelihood, or greater likelihood) that hemorrhoids were (a) incurred during, or (b) aggravated during a period of ACDUTRA or INACDUTRA, to include as a result of heavy lifting required by those duties?  In answering this question, discuss the Veteran's civilian occupational and recreational history, including his work as an optician, and consider the Veteran's duties from 1975 to 1991 as a wire installer and from 1992 to 1995 as a cook.  
	
Discuss the Veteran's lay statements regarding the relationship between his ACDUTRA or INACDUTRA and his hemorrhoids.  Provide a rationale for the opinions expressed.  If a requested opinion cannot be provided without resort to mere speculation, explain why speculation would be required.  

13.  Obtain medical opinions based upon a review of the Veteran's records as necessary to determine the etiology and onset of the claimed right shoulder, left knee, left foot, right thumb, and right little finger disorders.  Schedule appropriate VA compensation examinations as necessary to determine whether a claimed disorder is present, if such examination is required, and to determine the likelihood that a claimed disorder is linked to a period of active duty, ACDUTRA, or INACDUTRA.  

The claims file must be provided to the reviewer/examiner and the report must reflect whether the claims file was reviewed.  This review must include a review of this Remand, including the text of this Remand describing the background of this case, and the service treatment records, including review of relevant reserve induction and retention examinations and treatment records from 1975 to 1995.  The examiner is directed to November 1983, June 1984, June 1987, and September 1989 records in particular, and private and VA clinical records obtained during the course of this Remand.

The examiner must address the following:

A.  Arthritis, right shoulder
	(i)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current right shoulder disorder was incurred in, or results from, or was aggravated during the Veteran's period of active service (1969 to 1970)?
	(ii)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current right shoulder disorder was incurred or aggravated while the Veteran was performing ACDUTRA or INACDUTRA, or is etiologically related to actual performance of such duties?  The examiner should discuss the relevant clinical records and occupational history.  	If it is less than 50 percent likely that the Veteran's current right shoulder disorder is related to his ACDUTRA or INACDUTRA, explain the opinion and reference the clinical records underlying the opinion.  

B.  Left knee pain  
	(i).  Assign a diagnosis for the current left knee disorder.
	(ii).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disorder was incurred in, or results from, or was aggravated during the Veteran's period of active service (1969 to 1970)?
	(iii).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current left knee disorder was incurred or aggravated while the Veteran was performing ACDUTRA or INACDUTRA, or is etiologically related to actual performance of such duties?  

	If it is less than 50 percent likely that the Veteran's current left knee disorder is related to his ACDUTRA or INACDUTRA, explain the unfavorable opinion, and reference the clinical records underlying the opinion.  

C.  Plantar bone spurs of the left foot
	(i).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's plantar bone spurs, left foot, were incurred in, or result from, or were aggravated during the Veteran's active service (1969 to 1970)?
	(ii).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current plantar bone spurs, left foot, were incurred while or aggravated while the Veteran was performing ACDUTRA or INACDUTRA, or are etiologically related to actual performance of such duties?  

	If it is less than 50 percent likely that the Veteran's current left plantar bone spurs are related to his ACDUTRA or INACDUTRA, reference the clinical records underlying the opinion.  

D.  Arthritis, right thumb, and chronic pain, right little finger
	(i).  Assign a diagnosis for the Veteran's current right thumb and little finger disorder(s).  
	(ii).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current right thumb and right little finger disorders were incurred in, or result from, or were aggravated during the Veteran's period of active service (1969 to 1970)?
	(iii).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current right thumb and right little finger disorders were incurred or aggravated while the Veteran was performing ACDUTRA or INACDUTRA, or are etiologically related to actual performance of such duties?  

	If it is less than 50 percent likely that the Veteran's current right thumb and right little finger disorders are related to his ACDUTRA or INACDUTRA, reference the clinical records underlying the opinion.  

The reviewer/ examiner must provide a rationale for the opinions.  If an opinion cannot be provided without resort to mere speculation, the reviewer/ examiner must so state and must provide a rationale for such conclusion.  

14.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  Readjudicate the Veteran's appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. L. DOUGLAS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


